[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: ORDER TO SHOW CAUSE (#101)
The plaintiff father requests this court to order the defendant to return the child to Connecticut. The request is denied.
The mother intends to return the child to Connecticut in June. The plaintiff father has not seen the child since 1991. Because the father seldom visits his son, the child's attending school in Columbia will not significantly impair the father-son relationship.
THIM, JUDGE